           Case 1:20-cv-00236-SES Document 29 Filed 06/10/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIRANDA DOXZON,                          : 1:20-CV-00236
                                         :
                    Plaintiff            : (Chief Magistrate Judge Schwab)
                                         :
      v.                                 :
                                         :
DEPARTMENT OF HUMAN                      :
SERVICES OF THE                          :
COMMONWEALTH OF                          :
PENNSYLVANIA, et al.,                    :
                                         :
                    Defendants           :
                                         :
                                     ORDER
                                   June 10, 2020


      Given that the plaintiff has filed an amended complaint, IT IS ORDERED

that the defendants’ motion (doc. 7) to dismiss the original complaint is

DISMISSED AS MOOT.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge
